Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment, filed 1/7/21.
Claims 4-5, 11-12, and 18-19 have been canceled.  Claims 1-3, 6-10, 13-17, and 20 remain pending.
Response to Amendment/Arguments
Applicant has amended the claims to further limit the scope of the invention.  
Applicant’s arguments, see pages 8-10, filed 1/7/21, with respect to 1-3, 6-10, 13-17, and 20 have been fully considered and are persuasive.  After further consideration, the rejection of the claims has been withdrawn. The amended claims are allowable for reasons substantially as indicated by Applicant (pages 8-10; 1/7/21).
Allowable Subject Matter
Claims 1-3, 6-10, 13-17, and 20 are allowed for reasons indicated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAN NGUYEN whose telephone number is (571)272-4198.  The examiner can normally be reached on M-F 7:00am -4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAN NGUYEN/Primary Examiner, Art Unit 2138